        Case 5:19-cr-00174-SLP Document 437 Filed 07/29/20 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE

                      WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )
                                             )
             -vs-                            )        No.   CR-19-174-SLP
                                             )
CHRISTOPHER BLAND BYRNE,                     )
                                             )
                    Defendant.               )


                APPLICATION TO FILE MOTION UNDER SEAL

             COMES NOW the plaintiff, United States of America, by Timothy J.

Downing, United States Attorney for the Western District of Oklahoma, through Thomas

B. Snyder, Assistant United States Attorney, and applies for an Order sealing the

Government’s Motion to Continue the hearing on Defendant Christopher Byrne’s change

of plea and sentencing in the above-captioned case.

             A Sealing Order is requested by the Government for the reason that the

Motion discusses matters that are sensitive and should not otherwise become public.

Further, the Court already has the authority to seal court documents.   United States v.

McVeigh, 119 F.3d 806, 811 (10th Cir. 1997) (finding that district court has authority to

seal judicial documents “if right to access is outweighed by the interests favoring

nondisclosure”); United States v. Hickey, 767 F.2d 705, 708 (10th Cir. 1985) (observing

that “[a]ll courts have supervisory powers over their own records and files” and may, in

their discretion seal documents); Crystal Grower’s Corp. v. Dobbins, 616 F.2d 458, 461
         Case 5:19-cr-00174-SLP Document 437 Filed 07/29/20 Page 2 of 3




(10th Cir. 1980) (“It is beyond question that this court has discretionary power to control

and seal, if necessary, records and files in its possession.”); see also In re Knight Pub. Co.,

743 F.2d 231, 234 (4th Cir. 1984) (In criminal cases, “[t]he trial court has supervisory

power over its own records and may, in its discretion, seal documents if the public's right

of access is outweighed by competing interest.”); United States v. Martin, 746 F.2d 964

968 (3d Cir. 1984) (holding that district court has authority to seal judicial records and

documents); In re Knoxville News-Sentinel Co., 723 F.2d 470, 474 (6th Cir. 1983) (finding

court has power to seal files where a party’s interest in privacy may outweigh the public

interest in disclosure); Matter of Sealed Affidavit(s) to Search Warrants, 600 F.2d 1256

(9th Cir. 1979) (holding that courts have inherent power to seal documents) (citations

omitted).

              WHEREFORE, the Government requests that the Court issue an Order

sealing the Government’s Motion to Continue the hearing on Defendant Christopher

Byrne’s change of plea and sentencing.

                                                   Respectfully submitted,

                                                   TIMOTHY J. DOWNING
                                                   United States Attorney


                                                   s/ THOMAS B. SNYDER
                                                   THOMAS B. SNYDER
                                                   OK Bar #31428
                                                   Assistant United States Attorney
                                                   210 Park Avenue, Suite 400
                                                   Oklahoma City, OK 73102
                                                   (405) 553-8700 (Office)
                                                   (405) 553-8888 (Fax)
                                                   thomas.snyder@usdoj.gov


                                              2
        Case 5:19-cr-00174-SLP Document 437 Filed 07/29/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

              This is to certify that on July 29, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Docket Activity to the following ECF registrants:

             Joseph L. Wells, counsel for Christopher Bland Byrne.

                                               s/ THOMAS B. SNYDER
                                               Assistant United States Attorney




                                           3
